Citation Nr: 0830753	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  05-19 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for pancreatic cancer, 
to include as secondary to herbicide exposure, for purposes 
of accrued benefits.  

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971, including service in Vietnam.  He died in October 2003.  
The appellant is the veteran's surviving spouse.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which denied service connection 
for the veteran's cause of the death and denied service 
connection for pancreatic cancer.  


FINDINGS OF FACT

1.  Prior to the veteran's death, pancreatic cancer was not 
shown to be etiologically related to active service or to a 
service-connected disability.

2.  The veteran died in October 2003.  The certificate of 
death lists the immediate cause of death as acute 
cardiopulmonary arrest due to hyperkalemia, due to renal 
failure, due to metastatic pancreatic cancer (terminal).  

3.  The veteran's cause of death is not shown to be 
etiologically related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for pancreatic 
cancer, for purposes of accrued benefits, have not been met. 
38 U.S.C.A. §§ 1155, 5121(a) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.310 (2007). 

2.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1310, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
December 2003 and March 2006 letters informed the appellant 
of the evidence necessary to substantiate her claim, evidence 
VA would reasonably seek to obtain, and information and 
evidence for which the appellant was responsible.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the appellant with VCAA notice of the type 
of specific evidence necessary to establish a disability 
rating or effective date prior to the initial rating 
decision.  The Board notes in that regard, that disability 
ratings are not applicable to cause of death claims and no 
effective date is to be assigned in light of the Board's 
decision this date.  As the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the purposes of accrued 
benefits, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, the Board finds that any notice failure is harmless 
error. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board observes that, in Hupp v. Nicholson, 21 Vet. App. 
342 (2007), the U.S. Court of Appeals for Veterans Claims 
(Court) determined that, when adjudicating a claim for 
service connection for the cause of a veteran's death, VA 
must perform a different analysis depending upon whether a 
veteran was service-connected for a disability during his or 
her lifetime.  The Court concluded that, in general, section 
5103(a) notice for a claim for service connection for the 
cause of a veteran's death must include: (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a 
Dependency and Indemnity Compensation (DIC) claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  

The appellant was not provided with this notice; however, the 
notice that was provided to the appellant conveyed in 
layperson's terms the requirements for establishing service 
connection for a disease or injury that caused the veteran's 
death.  This notice also clearly informed the appellant of 
evidence needed to establish that the veteran's death was 
caused by a service-connected disability.  Absent from this 
notice was a listing of those conditions for which the 
veteran was service connected at the time of his death.  In 
that sense the notice did not strictly comply with the 
requirements as set out in Hupp.  However, because that 
defect did not result in prejudice to the appellant, 
corrective action is not required.  In this regard, the Board 
notes that the appellant has actual knowledge of the 
disabilities for which the veteran was granted service 
connection and those for which he was not service-connected.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
appellant contends that the veteran's service-connected 
diabetes mellitus contributed to pancreatic cancer.  She 
bases her claim on the veteran's service-connected diabetes 
mellitus, asserting that diabetes mellitus contributed to the 
veteran's death.  The Board observes that the nature of the 
appellant's claim reflects her actual knowledge of the 
disabilities for which the veteran was granted service 
connection and those for which he was not service-connected 
for by the VA.  In this case, the Board finds that the notice 
error did not affect the essential fairness of the 
adjudication because the appellant has demonstrated actual 
knowledge of those conditions for which the veteran was 
service connected at the time of his death.

The veteran's service treatment records, certificate of 
death, private treatment records, and VA medical opinions 
have been associated with the claims file.  VA has provided 
the appellant with every opportunity to submit evidence and 
arguments in support of her claim, and to respond to VA 
notices.  The appellant submitted additional medical 
evidence, received in October 2006, with a waiver of RO 
review.  The Board has reviewed the additional medical 
evidence.  The appellant and her representative have not made 
the Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  The appellant's 
representative contends in a May 2008 statement that a 
February 2006 VA opinion is insufficient.  The Board upon 
reviewing the opinion in conjunction with other evidence of 
record, including an April 2005 VA opinion, finds that it is 
sufficient to properly adjudicate this matter.  Therefore, 
the Board finds that all relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained.  The record is complete and the case is ready for 
review. 

B.  Law and Analysis

1.  Service Connection for the Purpose of Accrued Benefits

Upon the death of a veteran, periodic monetary benefits to 
which he or she was entitled, on the basis of evidence in the 
file at date of death (accrued benefits) and due and unpaid 
for a period of not more than two years prior to death, may 
be paid to certain parties.  38 U.S.C.A. § 5121 (West 2002); 
38 C.F.R. 3.1000 (2007).  An application for accrued benefits 
must be filed within one year after the date of death.  38 
C.F.R. § 3.1000 (c) (2007).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that, "for a surviving spouse to 
be entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  

The Board notes that a new revision to the law regarding 
accrued benefits claims, enacted by Congress and signed by 
the President as the Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 104, on December 16, 2003, amends 38 U.S.C.A. 
§ 5121(a) by repealing the two-year limit on accrued benefits 
so that a veteran's survivor may receive the full amount of 
award for accrued benefits; however this revision only 
relates to cases where the veteran's death occurred on or 
after the date of enactment, December 16, 2003.  It does not 
affect cases involving deaths prior to that time, such as 
this case. 

The prior version of 38 U.S.C.A. § 5121(a) provided for 1) 
periodic payments to which an individual was entitled at 
death under existing ratings for decisions; or 2) periodic 
monetary benefits based on evidence in the file at the date 
of an entitled individual's death and due and unpaid for a 
period not to exceed two years.  See Bonny v. Principi, 16 
Vet. App. 504, 507 (2002).  The phrase "not to exceed two 
years" does not limit recovery of only those benefits that 
accrued in the two years immediately preceding a veteran's 
death; rather, 38 U.S.C.A. § 5121(a) (as in effect prior to 
December 16, 2003) limited the total accrued benefit payments 
that a survivor may receive to those accrued benefits due and 
unpaid for up to a two-year period.  See Terry v. Principi, 
367 F.3d 1291 (Fed. Cir. 2004).  The Federal Circuit held 
that section 5121(a) only limits a survivor's recovery of 
accrued benefits to a maximum two-year period of benefits 
accrued at any time during the veteran's life."  Id.  

Service connection may be granted for disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131(West 2002); 38 C.F.R. § 3.303 (2007).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  In addition, certain 
chronic diseases, such as malignant tumors, may be presumed 
to have been incurred or aggravated during service if such 
diseases become disabling to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2006).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen, the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

A veteran, who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during such service unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 
38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 
3.307(a)(6)(iii) (2006).  

VA regulations provide that the following diseases shall be 
service connected if the veteran was exposed to an herbicide 
agent during active service, even though there is no record 
of such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne 
or other acneform disease consistent with chloracne, type II 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, certain respiratory cancers, and soft tissue 
sarcoma. 38 C.F.R. § 3.309(e) (2007). VA's Secretary has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See 68 Fed. Reg. 27,630 
(May 20, 2003).  

The veteran's Form DD 214 shows that he served in the 
Republic of Vietnam during the Vietnam Era, and there is no 
evidence to the contrary.  Thus, he is presumed to have been 
exposed during such service to Agent Orange.  See 38 C.F.R. § 
3.307(a)(6)(iii) (2007).  However, as pancreatic cancer is 
not included in the above-indicated diseases associated with 
exposure to an herbicide agent, presumptive service 
connection is not warranted.  Medical evidence of record does 
not otherwise relate the veteran's pancreatic cancer to 
exposure to an herbicide agent.  

In this regard and notwithstanding the foregoing, the Federal 
Circuit has determined that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of direct causation.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The 
rationale employed in Combee also applies to claims based on 
exposure to Agent Orange. See Brock v. Brown, 10 Vet. App. 
155 (1997).

Service treatment records do not reflect any complaints, 
diagnoses, or treatment that can be related to a pancreatic 
cancer.  Service treatment records include an August 1969 
pre-induction examination and a March 1971 separation 
examination.  No complaints were noted at the time of the 
veteran's separation.  The veteran stated that there had been 
no change since his last physical, and that he stated that 
his physical condition was excellent.  

At the time of the veteran's death, evidence of record did 
not establish a diagnosis of pancreatic cancer.  Private 
treatment records associated with the file after the 
veteran's death show that the veteran was first diagnosed 
with pancreatic cancer in September 2003.  A September 2003 
CT scan of the abdomen revealed a big mass at the head of the 
pancreas.  An October 2003 note indicated a diagnosis of 
metastatic pancreatic cancer, to be confirmed by a pancreatic 
biopsy or liver biopsy.  A CT guided biopsy of the pancreas 
was abnormal.  A paracentesis fluid cell block showed that 
malignant cells were present from metastatic adenocarcinoma.  
A liver biopsy also showed malignant adenocarcinoma.  

Evidence in the file at date of the veteran's death did not 
establish a diagnosis of pancreatic cancer.  Pancreatic 
cancer is not to be related to service.  A malignant tumor 
did not manifest within one year of separation from service.  
See 38 C.F.R. §§ 3.307, 3.309 (2007).  Thus, service 
connection is not warranted on a direct basis.  

The appellant claims that service-connected diabetes mellitus 
contributed to pancreatic cancer.  The veteran died on 
October [redacted], 2003.  At the time of the veteran's death, 
service connection was established for type II diabetes 
mellitus associated with herbicide exposure, with a 20 
percent disability evaluation.  

Medical evidence of record does not relate the veteran's 
pancreatic cancer to service-connected type II diabetes 
mellitus.  An April 2005 VA opinion noted findings from the 
veteran's hospital records at the time of his death.  The VA 
physician opined that the veteran's cause of death was 
related to him having metastatic pancreatic cancer.  He 
opined that the veteran's service-connected diabetes did not 
contribute to his death.  He stated also stated that the 
veteran's death was not caused by or the result of service-
connected type II diabetes.  Thus, the Board finds that 
service-connection is not warranted on a secondary basis. 

Evidence of record at the time of the veteran's death did not 
establish that he had pancreatic cancer that was incurred in 
service, and medical evidence does not establish that 
pancreatic cancer was due to exposure to an herbicide agent 
in service or to service-connected type II diabetes mellitus.  
Therefore, the Board finds that service connection for 
pancreatic cancer, for purposes of accrued benefits, is not 
warranted.  



2.  Cause of Death

Determinations as to whether service connection may be 
granted for a disability that caused or contributed to a 
veteran's death are based on the same statutory and 
regulatory provisions that generally govern determinations of 
service connection.  See 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

The death of a veteran will be considered to have been due to 
a service-connected disability where the evidence establishes 
that a disability was either the principal or the 
contributory cause of death.  38 C.F.R. § 3.312(a) (2007).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b) (2007).  A contributory cause of death is one 
which contributed substantially or materially to cause death, 
or aided or lent assistance to the production of death.  See 
38 C.F.R. § 3.312(c) (2007).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2007).

The appellant claims that service-connected diabetes mellitus 
contributed to pancreatic cancer, resulting in the veteran's 
cause of death.  At the time of the veteran's death, service 
connection was established for type II diabetes mellitus 
associated with herbicide exposure, with a 20 percent 
disability evaluation.  The veteran had no other service-
connected disabilities. 

The veteran died in October 2003.  The veteran's certificate 
of death lists the immediate cause of death as acute 
cardiopulmonary arrest due to hyperkalemia, due to renal 
failure, due to metastatic pancreatic cancer (terminal).  No 
other significant conditions were listed as contributing to 
death.  

The veteran's cause of death is not shown to have been 
incurred or aggravated in service.  Service treatment records 
do not reflect any complaints, diagnoses, or treatment that 
can be related to a cardiopulmonary arrest, hyperkalemia, 
renal failure, or pancreatic cancer.  No complaints were 
noted at the time of the veteran's separation.  

The earliest indication of pancreatic cancer shown by private 
treatment records was in September 2003.  Private treatment 
reports leading up to the veteran's time of death reflect 
treatment for metastatic pancreatic cancer.  A September 2003 
CT scan of the abdomen revealed a big mass at the head of the 
pancreas.  As noted above, October 2003 notes confirmed a 
diagnosis of metastatic pancreatic cancer, by a pancreatic 
biopsy and liver biopsy.  A CT guided biopsy of the pancreas 
showed that malignant cells were present from metastatic 
adenocarcinoma.  A liver biopsy also showed malignant 
adenocarcinoma.  

The veteran was admitted on October 13, 2002 with metastatic 
pancreatic cancer with malignant ascites, status post 
paracentesis.  He was admitted with shock, hypertension, and 
hyperkalemia.  Private treatment notes from various 
consulting physicians, dated on October 13, 2003, show that 
the veteran had (1) an acute renal failure, possibly due to 
hypertension, however obstructive uropathy could not be 
excluded; (2) hyperkalemia due to medication as well as acute 
renal failure and hypercatabolic state; (3) pancreatic cancer 
with metastases, and (4) cachexia.  It was noted that the 
veteran had a history of paracentesis recently, and that 
might have contributed to his hyperkalemia.  The veteran was 
also assessed with (1) hypotension, probable etiologies 
included dehydration and possible acute myocardial 
infarction; (2) hyperkalemia secondary to renal 
insufficiency; (3) renal insufficiency, probable etiologies 
included dehydration and hypotension; (4) abnormal EKG, 
probably secondary to hyperkalemia and or acute coronary 
syndrome; (5) coronary artery disease, status post myocardial 
infarction in the past; and (6) metastatic pancreatic 
carcinoma.  A November 14, 2002 note shows that the veteran 
had a known diagnosis of metastatic pancreatic cancer, 
recently diagnosed, malignant ascities, and hyperkalemia.  
The veteran had a poor prognosis.  The veteran's family 
requested supportive care only.  The veteran expired on 
October [redacted], 2003.  

The medical evidence of record clearly shows that the cause 
of the veteran's death was a result of acute cardiopulmonary 
arrest due to hyperkalemia, due to renal failure, due to 
metastatic pancreatic cancer.  The cause of the veteran's 
death is not shown to have been incurred in service.  

Service-connected type II diabetes mellitus is not shown to 
have contributed to the veteran's cause of death.  Type II 
diabetes mellitus was not noted to as a contributory cause of 
death on the veteran's death certificate, nor was it noted as 
a probable etiology on private treatment records leading up 
to the veteran's time of death.  April 2005 and February 2006 
VA opinions also show that type II diabetes mellitus was not 
likely a principal or contributory cause of the veteran's 
death.  

An April 2005 opinion noted findings from the veteran's 
hospital records at the time of his death.  The VA physician 
opined that the veteran's cause of death was related to him 
having metastatic pancreatic cancer.  He opined that the 
veteran's service-connected diabetes did not contribute to 
his death.  He stated also stated that the veteran's death 
was not caused by or the result of service-connected type II 
diabetes.  

A second VA opinion was provided in February 2006.  The 
examiner noted findings from the veteran's hospital records 
at the time of his death.  The veteran was noted to have 
recently diagnosed metastatic pancreatic cancer.  He 
presented with hypotension, potassium of 7.4, and creatinine 
of 2.2.  He had a history of diabetes, as well as coronary 
artery disease and was taking potassium supplements at home.  
The VA physician opined that hyperkalemia could have been 
multifactorial: (1) secondary to the veteran's taking 
potassium supplements; and (2) secondary to acute renal 
failure, which might have been secondary to hypotension, poor 
renal profusion, and pre-renal in etiology; or secondary to 
diabetes, with hypertension, having affected his kidneys, 
causing acute renal failure in the long run.  He opined that 
the veteran's death would possibly be secondary to 
hyperkalemia metastatic cancer, considering tumor lysis 
syndrome, with the bulk of the tumor being the etiology for 
hyperkalemia.  The VA physician stated in conclusion, 
considering all of the above mentioned evidence, that he felt 
that the contention that diabetes caused hyperkalemia was a 
valid one; however, he felt that hyperkalemia was less likely 
as not a result of diabetes.  

The Board notes that private treatment reports received in 
October 2006, pertaining to the veteran's cause of death, 
were largely duplicative of medical evidence already of 
record.  Thus, the Board finds that an additional medical 
opinion is not necessary to address the additional evidence 
in this case.  

VA regulation provides that service connection may not be 
based on a resort to speculation or even remote possibility. 
See 38 C.F.R. § 3.102; Bostain v. West, 11 Vet. App. 124, 
127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's 
statement framed in terms such as "could have been" is not 
probative.)  Although the February 2006 VA physician stated 
that hyperkalemia "could have been multifactorial," 
including possibly secondary to diabetes with hypertension 
causing acute renal failure; he concluded based on all the 
reviewed evidence, that the veteran's hyperkalemia was less 
likely as not a result of diabetes.  Additionally, an April 
2005 VA physician clearly opined that the veteran's cause of 
death was not caused by or the result of service-connected 
type II diabetes mellitus, nor was type II diabetes mellitus 
a contributory cause of death.  

Two VA physicians have opined that diabetes mellitus was not 
a contributory cause of death.  Medical evidence of record 
does not otherwise relate the veteran's cause of death to 
service-connected type II diabetes mellitus.  The Board 
acknowledges the appellant's belief that the veteran's cause 
of death was related to type II diabetes mellitus; however, 
where the determinative issue is one of medical causation or 
diagnosis, as in this case, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991). See also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).

The cause of the veteran's death is not shown by competent 
medical evidence to be related to service or to service-
connected type II diabetes mellitus.  Thus, the Board finds 
that the cause of the veteran's death was not incurred or 
aggravated in service.

C. Conclusion

Pancreatic cancer was not incurred or aggravated in service 
to include as due to exposure to an herbicide agent, a 
malignant tumor did not manifest within a year following the 
veteran's separation from service, and no nexus has been 
established between pancreatic cancer and service-connected 
diabetes mellitus.  Therefore, the Board concludes the 
preponderance of the evidence is against service connection 
for pancreatic cancer for purposes of accrued benefits.  The 
cause of the veteran's death is not shown by competent 
medical evidence to be related to service or to service-
connected diabetes mellitus.  Thus, the Board finds that 
service connection for the cause of the veteran's death is 
not warranted.  The appeal is accordingly denied.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but 
there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the appellant's claim.


ORDER

Service connection for pancreatic cancer, for accrued 
benefits purposes, is denied. 

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


